Citation Nr: 0331752	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Determination of initial rating for chronic right ankle 
pain, claimed as degenerative joint disease, evaluated as 
noncompensable from January 3, 1992, and 10 percent disabling 
from November 7, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983, and from January 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied service connection for 
degenerative joint disease of the ankles.  Due to an apparent 
oversight, the veteran was not notified of the January 1993 
rating decision until January 2000.  A June 2001 rating 
decision continued the denial of service connection for a 
left ankle condition, claimed as degenerative joint disease, 
and granted service connection for chronic right ankle pain, 
claimed as degenerative joint disease.  A noncompensable 
evaluation was assigned for the right ankle disorder, 
effective January 3, 1992, the day following his final 
service discharge.  During the course of the appeal, the 
claims folder was transferred to the RO in Columbia, South 
Carolina.  In a February 2003 rating decision, the evaluation 
for the right ankle disorder was increased to 10 percent, 
effective November 7, 2002.

The issue of entitlement to service connection for a left 
ankle disorder will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim decided on 
the merits herein, and relevant evidence necessary for an 
equitable disposition of this claim has been obtained.

2.  During the entire appeal period, the veteran's right 
ankle has been shown to be manifested by a range of motion 
which is slightly reduced due to pain.


CONCLUSIONS OF LAW

1.  The schedular requirements for a 10 percent rating, but 
no higher, for chronic right ankle pain, claimed as 
degenerative joint disease, have been met for the period  
January 3, 1992, to November 6, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for chronic right ankle pain, claimed as degenerative 
joint disease, have not been met from November 7, 2002.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Regardless of whether the VCAA applies to this claim, 
the fact is that there has been compliance with this law, as 
discussed in more detail below.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2001 rating decision 
on appeal, as well as the statement of the case (SOC), 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.  Furthermore, 
in September 2002, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
informed him of the legal elements of an increased rating 
claim in general.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the initial rating claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in September 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§§ 3.159(b)(1) 


and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in 2001, after 
the VCAA had been enacted, but prior to the veteran being 
notified of VCAA's provisions.  VA had no option other than 
to send a VCAA notification letter in the midst of the 
appellate process already underway.  Moreover, the claimant 
did have a full year to submit evidence after the VCAA 
notification. 

The Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is also 
inapplicable in the specific circumstances of this case.  
While the VCAA notification letter requested that the 
claimant submit evidence within 60 days, the claimant and his 
representative submitted additional evidence in March 2003, 
September 2003, and October 2003.  As this additional 
evidence was submitted after the 60 days had expired, it does 
not appear that the claimant or his representative was misled 
by the 60-day time period given in the September 2002 letter. 

With respect to VA's duty to assist the appellant, the RO 
obtained VA and private evidence identified by the appellant, 
and he has submitted additional records himself in support of 
his claim.  The appellant has not described any outstanding 
records that may be relevant to his present appeal.  In other 
words, the Board is not aware of a basis for speculating that 
relevant evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant has 
been provided two VA examinations, in April 2001 and November 
2002.  Further examination is not needed because sufficient 
evidence is of record to decide this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his March 2001 personal hearing; lay 
statements; private medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran's right ankle disorder is currently evaluated as 
10 percent disabling.  Prior to November 7, 2002, it was 
evaluated as noncompensably disabling.  He contends that his 
right ankle disorder is more disabling than evaluated, and 
has appealed the initial ratings.

The veteran's right ankle has been rated under the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
ankle limitation of motion.  Under those provisions, a 10 
percent disability rating is assigned for moderate limitation 
of motion.  A 20 percent disability rating is warranted for 
marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  Of note, "normal" ankle range 
of motion includes dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2003).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2003).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service medical records reflect that the veteran initially 
injured his right ankle in August 1982.  While some limited 
movement was noted, there was little or no residual swelling 
and only light discoloration.  A sprained right ankle was 
diagnosed.  In May 1987, the veteran again injured his right 
ankle and complained of right ankle pain through September 
1988.  A July 1987 X-ray revealed no bony fractures or 
dislocations.  A May 1988 bone scan showed increased uptake 
in the talus due to degenerative joint disease or trauma.  
The veteran was ultimately diagnosed with chronic right ankle 
pain.  A September 1988 X-ray was "normal."  No marked 
limitation of motion was noted during active service. 

VA outpatient treatment records dated July 1999 to June 2000 
show the veteran's continued complaints of right ankle pain.  
An August 1999 clinical examination showed laxity 
mediolaterally at the right ankle.  X-rays were unremarkable.  
A June 2000 bone scan did not reveal any lesions, except for 
mild increased activity at the mid tarsal, tarsophalangeal 
joints.  During such treatment, the veteran's right ankle did 
not exhibit marked limitation of motion.

At his March 2001 personal hearing, the veteran stated that 
his right ankle popped, was painful, and fatigued easily.  He 
maintained that wore high-top boots and shoe inserts for 
support.  

At his April 2001 VA examination, the veteran reported pain 
and popping in his right ankle.  He indicated that he rarely 
observed swelling, heat, or redness in the ankle.  Upon 
examination, the veteran was observed walking without a limp 
or using visible assistive aids.  An examination of the right 
ankle showed no valgus deformity.  Range of motion testing 
revealed dorsiflexion to 5 degrees and plantar flexion to 30 
degrees.  No medial or lateral instability was seen and 
subtalar motion was unrestricted.  There was no tenderness on 
the right over the posterior tibial tendon and the popping 
described by the veteran could not be reproduced.  X-rays 
were "normal."  The examiner commented that the veteran had 
not developed any signs or symptoms of arthritis as a result 
of his right ankle injury.  While the veteran's right ankle 
range of motion was limited upon examination, the veteran's 
most recent VA examination, in November 2002, reflects that 
the right ankle range of motion is "moderate."  

In November 2002, the veteran reported right ankle pain, 
stiffness, and occasional instability.  An examination of the 
right ankle revealed no swelling, effusion, or deformity.  
Range of motion showed that dorsiflexion beyond 15-18 degrees 
was associated with some pain over the medial aspect of the 
right ankle, and plantar flexion beyond 40 degrees was also 
associated with pain.  Inversion and eversion were noted as 
being slightly painful.  An X-ray was normal.  The examiner 
diagnosed the veteran with right ankle pain and stated that 
the functional loss due to right ankle pain was "mild."  

After considering all of the evidence of record, the Board 
concludes that the preponderance of the evidence supports a 
10 percent rating for the service-connected right ankle 
disorder from January 3, 1992, the effective date of the 
grant of service connection until November 6, 2002.  Although 
the first post service medical evidence is not dated until 
the late 1990s, service medical records reflect that the 
veteran suffered from chronic right ankle pain.  Treatment 
notes dated in July 1987 reflect complaints of right ankle 
pain with running, with pain after running approximately one 
half mile.  In May 1988, the veteran again complained of 
right ankle pain.  On examination, there was no pain with 
normal range of motion.  In September 1988, he complained of 
right ankle pain on running only.  The range of motion was 
from +15 degrees to -60 degrees.  Thus, the service medical 
records document pain with running and no more than slight 
limitation of motion, if any.  With consideration of pain on 
use (running only) and no more than slight limitation of 
motion, the requirements are met for a 10 percent rating 
based on overall moderate impairment.  There is, however, no 
evidence of marked limitation of ankle motion or otherwise of 
marked impairment due to the right ankle chronic pain.  VA 
outpatient records document continuing right ankle pain.  At 
the April 2001 VA examination, the veteran complained of 
right ankle pain relieved with getting off of his feet.  
While working as a corrections officer from 1983 until 1998, 
he reported that he lost no time due to ankle pain.  Since 
1998, he was a full-time student.  On physical examination, 
ankle dorsiflexion was possible to 5 degrees and plantar 
flexion to 30 degrees.  He walked without a limp.  There was 
no instability, and no tenderness on the right over the 
posterior tibial tendon.  This evidence is consistent with no 
more than moderate limitation of motion, including due to 
pain.  Thus, a 10 percent evaluation is granted from January 
3, 1992, to November 6, 2002.

Turning to the period from November 7, 2002, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's right ankle disorder.  
The current rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 contemplates moderate limitation of motion.  The 
objective medical evidence does not demonstrate that the 
right ankle is productive of marked limitation of motion, so 
as to warrant the assignment of a 20 percent rating.  At the 
November 2002 VA examination, the veteran reported pain off 
and on since service and a minor amount of pain all of the 
time, worse with excessive walking and standing.  Pain beyond 
15 to 18 degrees of dorsiflexion and 40 degrees of plantar 
flexion was noted.  Functional loss due to pain was felt to 
be mild.  These examination findings represent no more than 
moderate limitation of motion, including with consideration 
of pain.  

In addition, the Board finds that no other diagnostic code 
pertaining to the ankle affords the veteran a rating in 
excess of 10 percent.  Other diagnostic codes that may be 
applicable to the present case are Diagnostic Code 5270 
(ankylosis of the ankle); Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint); Diagnostic Code 5273 
(malunion of os calcis or astragalus); and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  As none of 
the evidence shows that the veteran has any of these 
conditions, they are not for application.

The Board also finds that a rating in excess of 10 percent is 
not warranted for the veteran's right ankle on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the veteran has 
complained of right ankle pain, pain has been considered in 
the 10 percent disability rating that has been assigned.  In 
addition, there is no evidence that the veteran has incurred 
significant functional impairment due specifically to his 
right ankle disability.  In particular, at his November 2002 
VA examination, it was noted that the veteran's employment 
allows him to sit and as a result his right ankle had not 
affected his occupation.  The examiner commented that the 
functional loss due to the right ankle was "mild."  

The Board thus finds that additional functional loss, excess 
fatigability, and pain on movement due to the veteran's right 
ankle are not supported by adequate pathology such as would 
warrant a rating in excess of 10 percent, during any portion 
of the appeal period.  See Fenderson.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for a rating in 
excess of 10 percent under these circumstances.  

C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  


ORDER

Entitlement to a 10 percent rating, but no higher, for 
chronic right ankle pain, claimed as degenerative joint 
disease, from January 3, 1992, to November 6, 2002, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for chronic 
right ankle pain, claimed as degenerative joint disease, from 
November 7, 2002, is denied.  


REMAND

As stated above, the VCAA was enacted on November 9, 2000 and 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
veteran is expected to 


obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
veteran's claim of entitlement to service connection for a 
left ankle disorder because it was filed before enactment of 
the law.  See Kuzma supra.  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment and Bernklau cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  Clearly, that is 
not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the appellant if the 
Board were to proceed to issue a decision at this time, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The veteran may waive 
the right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so. 

Accordingly, this case is REMANDED for the following:

1.  Unless legal precedent is issued after the date 
of this Board decision which makes it clear that 
the VCAA does not apply to claims filed before 
November 9, 2000, the RO should review the claims 
file and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  


Notify the veteran of what evidence is required to 
substantiate his claim of entitlement to service 
connection for a left ankle disorder; what 
evidence, if any, the veteran is to submit; and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice 
should specifically address what evidence is needed 
to substantiate a service connection claim.

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any other controlling 
guidance provided after the issuance of this Board 
decision.   

2.  Then, after ensuring any necessary development 
is completed, the RO should review the record and 
readjudicate the issue of entitlement to service 
connection for a left ankle disorder.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



